Citation Nr: 0947161	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated 30 
percent disabling. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
Air Force from February 1943 to November 1945.  He was an 
aerial gunner and received the Air Medal with three Oak Leaf 
Clusters and two Bronze Star Medals, among other awards and 
decorations.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts which continued the 30 percent 
disability rating assigned for the Veteran's service-
connected hearing loss.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Boston 
RO in April 2007.  

In a July 2007 decision, the Board remanded the Veteran's 
claim for further evidentiary development, specifically to 
afford the Veteran a current VA audiological examination.  
Such was achieved, and the Veteran's claim was readjudicated 
in a September 2009 supplemental statement of the case 
(SSOC).  The Veteran's claims file has been returned to the 
Board for further appellate review. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Representation

In an October 6, 2009 letter, the Board notified the Veteran 
that there was no power of attorney designation of record in 
his claims file.  The letter informed the Veteran that he may 
represent himself, appoint an accredited Veterans Service 
Organization (VSO) to represent him, or appoint a private 
attorney.  Crucially, the letter informed the Veteran that if 
he did not respond within 30 days, "we will assume that you 
wish to represent yourself and we will resume our review of 
your appeal."  The Veteran has not since responded to the 
Board.  Accordingly, the Board will assume that the Veteran 
wishes to continue with the adjudication of his appeal 
unrepresented.  



FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected hearing loss is manifested by 
an average pure tone threshold of 77.5 decibels in the right 
ear, with speech recognition ability of 66 percent, and an 
average pure tone threshold of 78.75 decibels in the left 
ear, with speech recognition ability of 44 percent.

2.  The evidence does not show that the Veteran's service-
connected hearing loss is  so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for 
service-connected bilateral hearing loss are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).
2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks and increased disability rating greater 
than 30 percent for his service-connected hearing loss 
disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  




Missing records

It appears that the Veteran's original VA claims folder is 
missing through no fault of his own.  The folder has been 
reconstructed to the extent possible.  It appears that the 
record is missing the Veteran's service records, post-service 
treatment records, prior adjudicative letters and filings, 
and the April 2007 hearing transcript.  There is no evidence 
that a remand to further search for the lost records would be 
fruitful.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.]  

Despite the fact that the Veteran's past medical records are 
missing, the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Stegall concerns

As was alluded to in the Introduction, the Board remanded the 
Veteran's increased rating claim in July 2007 for further 
evidentiary development.  More specifically, the Board 
instructed the agency of original jurisdiction (AOJ) to 
schedule the Veteran for a VA audiological examination to 
determine the current severity of the service-connected 
bilateral hearing loss.  The AOJ was then to readjudicate the 
Veteran's claim.

The Veteran appeared for a VA audiological examination on 
August 20, 2007.  The report of this examination reflects 
that the examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate examination and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  

As noted above, the AMC readjudicated the Veteran's claim in 
September 2009.  Thus, the Board's remand instructions have 
been fully complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria - hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2009).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2009).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54

Analysis

Initial matter - the missing records

As has been explained above, most of the records in the 
Veteran's claims file have been lost through no fault of his 
own.  The Court has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's 
analysis of the Veteran's claim has been undertaken with this 
heightened duty in mind.

However, the Board notes that there is no presumption, either 
in favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) [the Court declined to apply 
an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases].

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's hearing loss is currently rated under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2009) [hearing impairment].  
Diagnostic Code 6100 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the disability at issue [hearing loss].  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6100.

Schedular rating

The relevant medical evidence of record includes two VA 
audiological assessments, the results of which are as 
follows:

August 20, 2007 VA examination


500 
Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Avg.
Speech 
Discriminati
on
RIGHT
70 
75
70
70
80
73.75 
dB
82%
LEFT
65
75
75
70
75
73.75 
dB
80%


July 27, 2009 VA audiology evaluation


500 
Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Avg.
Speech 
Discriminati
on
RIGHT
80 
80
75
70*
85
77.5 
dB
66%
LEFT
80
85
75
70*
85
78.75 
dB
44%

[* The July 27, 2009 audiology evaluation did not include 
audiometric scores at the 3000 Hz level.  The Board has 
inserted the prior audiometric scores at the 3000 Hz level 
(taken at the August 2007 VA examination) so that current dB 
averages can be calculated.]

It appears obvious that the Veteran's bilateral hearing loss 
has degraded from 2007 to 2009, even holding the scores at 
the 3000 Hz level constant.. 

The July 2009 VA audiology evaluation shows that the 
Veteran's right ear manifests an average puretone threshold 
of 77.5 decibels [at 1000, 2000, 3000, and 4000 Hz], and 
speech discrimination of 66 percent.  Reference to 38 C.F.R. 
§ 4.85, Table VI, shows the Veteran's right ear hearing loss 
to be Level VII impairment.

The July 2009 VA audiology evaluation also indicates that the 
Veteran's left ear manifests an average puretone threshold of 
78.75 decibels [at 1000, 2000, 3000, and 4000 Hz], and speech 
discrimination of 44 percent.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the Veteran's left ear hearing loss to be 
Level IX impairment.  

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a right and left ear with respective Level 
VII and Level IX hearing loss, a 50 percent rating is 
assigned.  

Accordingly, the specific requirements for an increased 
rating greater than 30 percent in terms of pure tone 
threshold averages and speech reception test results have 
been met.  The Veteran's most recent test results clearly 
fall within the parameters for a 50 percent rating under 38 
C.F.R. § 4.85.  

The Board notes in passing that it has also considered the 
provisions of 38 C.F.R.    § 4.86 governing exceptional 
patterns of hearing impairment.  As shown by the August 2007 
VA examination report and the July 2009 VA audiology 
evaluation, all four of the specified frequencies in each ear 
were 55 dB or more.  Accordingly, 38 C.F.R. § 4.86(a) is 
applicable, and the Veteran's Roman numeral designations for 
hearing impairment may be determined from either Table VI or 
Table VIA, whichever results in the higher numeral.  In this 
case, application of Table VIA does not avail the Veteran 
because the Veteran's puretone threshold averages do not 
yield a Roman numeral designation greater than VII using 
Table VIA.  As described above, higher designations [VII and 
IX in the right and left ear respectively] were designated 
using Table VI.  

Further, with respect to the application of 38 C.F.R. § 
4.86(b), the Veteran's hearing tests do not show a result of 
30 dB or less at 1000 Hz for either ear.  Therefore,     38 
C.F.R. § 4.86(b) is not applicable.  

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In this case, the 
Veteran's service-connected hearing loss has been rated 30 
percent disabling from September 26, 2003 and for all times 
thereafter. 

The Board notes that no medical evidence dated before August 
2007 is currently of record.  However, the August 2007 VA 
examination report indicated that the Veteran's right ear 
manifested in an average puretone threshold of 73.75 decibels 
[at 1000, 2000, 3000, and 4000 Hz], and speech discrimination 
of 82 percent.      Reference to 38 C.F.R. § 4.85, Table VI, 
shows the Veteran's right ear hearing loss to be Level V 
impairment, and reference to 38 C.F.R. § 4.86(a), Table VIA, 
shows right ear hearing loss to be Level VI impairment.

The August 2007 VA examination report also indicates that the 
Veteran's left ear manifests an average puretone threshold of 
73.75 decibels [at 1000, 2000, 3000, and 4000 Hz], and speech 
discrimination of 80 percent.  See the February 2007 VA 
examiner's report, page 1.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the Veteran's left ear hearing loss to be 
Level V impairment, and reference to 38 C.F.R. § 4.86(a), 
Table VIA, shows right ear hearing loss to be Level VI 
impairment.

Applying the higher Roman numeral designation for each 
respective ear [VI], Table VII [Percentage evaluation for 
hearing impairment] indicates that for a right and left ear 
with respective Level VI hearing loss, a 30 percent 
disability rating is assigned.   Accordingly, in August 2007, 
the Veteran's hearing loss was not so severe as to warrant 
disability rating greater than 30 percent.

The only other audiological examination of record is the 
above-referenced July 2009 VA evaluation.  As has been 
discussed above, the test results from July 2009 demonstrate 
hearing loss severe enough to warrant a 50 percent disability 
rating under Diagnostic Code 6100.  

Accordingly, the Veteran's disability rating for his service-
connected bilateral hearing loss is increased from 30 to 50 
percent disabling as of the date of this VA evaluation, July 
27, 2009.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                           
See also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.
  
The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  See Martinak, 21 
Vet. App. at 455.  The Court noted that unlike the rating 
schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely 
exclusively on objective test results to determine whether an 
extraschedular rating is warranted.  

In this regard, the August 2007 VA examiner specifically 
noted the Veteran's chief complaint that he has a "serious 
problem hearing without [his] hearing aids," and that his 
greatest difficulty is hearing background noise in group 
situations.               See the August 2007 VA examiner's 
report, page 1.    

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right ear hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate [which 
it manifestly is not], the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran.  The record does not show that the Veteran has 
required frequent hospitalizations for his bilateral hearing 
loss.  Indeed, it does not appear from the record that he has 
been hospitalized at all for that disability.
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
no indication in the record that the Veteran's bilateral 
hearing loss causes any unusual employment impairment.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the 
Veteran's service-connected bilateral hearing loss causes 
impairment with employment over and above that which is 
contemplated in the assigned 50 percent schedular rating.       
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the criteria for an increased disability 
rating of 50 percent for the Veteran's service-connected 
bilateral hearing loss are met.  Therefore, the benefit 
sought on appeal is granted.




ORDER

Entitlement to an increased 50 percent disability rating for 
service-connected bilateral hearing loss is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


